AO 93 (Rev. 12/09) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
District of Montana

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Case No. MJ-21- -M-KLD

4101 Highway 93 South, Unit 164,
Missoula, MT 59804

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of _ Montana

 

(identify the person or describe the property to be searched and give its location):
See Attachment A incorporatated by reference;

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):

See Attachment B, incorporated by reference.

1 find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

YOU ARE COMMANDED to execute this warrant on or before Roal alo, A401
(not to exceed 14 days)

@ in the daytime 6:00 a.m. to 10 p.m. © at any time in the day or night as I find reasonable cause has been
established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
Kathleen L. DeSoto

(name)

© | find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box) (© for days (not to exceed 30).

C1 until, the facts justifying, the later specific date of

Date and time issued: NM ats IS, oer\ Vachon! d-bb b)

Judge’s signature

City and state: Missoula, MT U.S. Magistrate Kathleen L. DeSoto

 

Printed name and title
AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

 

 

 

 

 

Return
Case No.: Date and fime warrant executed: wal warrant and inventory left with:
MJ21-_-M-KLD s[nfy (023 Ni, Unk 4

Inventory made in the presence of : s XU | | } w) /

Inventory of the property taken and name of any person(s) seized: °

Seo Nth  FyAove beg

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original
warrant to the designated judge.

 

naw: shih SA Tm <. L-

Executing officer’s signature

Pores Printed name and title

 

 

 
 

 

 

 

 

 

 

     
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|. Evidence Log case: 7 $ F076 — e(-O0!
oatertime: [B00 FZ//4/Ul eat ieodi
Address: Gogh, C107 GL photographer: §
jLocation/Name: U// 0 [ 5 H JV Q 3 schematic Artiste
Other: /
Other:
Property Seized
“ NForce # | Photo # |Description (e.g., Quantity, Type Colber, importer, Markings, Cole, Heodstomp, Vahee etc): Finder:
pon AMMO a5 Sor Le dC allow -2/ Res ——_———
aT hate Deserpion fe, Quantity Type: Caliber, Importer, Morkgs, caer, Headstama, Value, et) Finder:
jake/Model: serial/Unique #: [ocation Found al
my | NForce # | Photo # [Description (e.p., Quantity, "ype, Coliber, Importer, Morkings, color, Headstamp, Value, et}: Finder:
iMoke/Model: [serial/Unique #: — Found:
mama | Nforce # | Photo # [Description (e.9., Quantity, Type, Caliber, importer, Markings, cofor, Headstamp, Value, etc): Finder:
EMoke/Model: mae en Found.
meme TxForce # | Photo # [Description (e.g., Quantity, Type Calder, importer, Mortings, Color, Headstomp, Vole, tc: Finder:
[Moke/Mode!: [Serkat/Unique #: ee
Tem# | NForce# | Photo # |Description {e.g.. Quontity, Type, Caliber, importer, Markings, Color, Headstomp, Value, etc): Finder:
Make/Model: inique #: —" Found:
Teme | Nrorce #] Photo # [Description Tg Guantly, Type, Calber, importer, Markings, Color, Nendstomp, Vols, etc}: Finder
protease: serkal/Unique #: i Found:
mmmernroree FT Photo # [Description (e.g., Quontity, se Caliber importer, Markings, Color, Headstamp, Vale, etc): mnden
ake/Madel: Serial/Unique &: (location Found:
meee TxFarcen | Photo® [Description (e.g., Quantity, Teer Caliber Importer, Markangs, Calor, Headstanap, Vatue, etc.) en
jodel: ue a |tocotion Found:
mmemer—Tnrorce W] Photo # [oescription (e.g, Quantity wee Calter Importer, Markings, Color, Headstamp, Vol, etc}: Finder
ke/Model: iSerial/Unique #: ee
mama | AForce # | Photo # SOE TEN TET Gunny Type, Coben mporter, Morkngs Cok, Hesdstamp, vows, er Fae
jodel: seriat/Unique #: - Found:
Evidence Tech: Signature: Page: Ll. of f.

 
